Exhibit 12.1 LAZARD GROUP LLC COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (a) The following table sets forth the ratio of earnings to fixed charges for Lazard Group LLC and its subsidiaries on a consolidated basis. Three Months Year Ended December 31, Ended March 31, 2011 (dollars in thousands) Operating income (loss) $ $ $ ) $ $ $ Add—Fixed charges Operating income (loss) before fixed charges $ $ $ ) $ $ $ Fixed Charges: Interest (b) $ Other (c) Total fixed charges $ Ratio of earnings to fixed charges (d) — (e) (f) Deficiency in the coverage of operating income (loss) before fixed charges to total fixed charges $ Notes (dollars in thousands): (a) For purposes of computing the ratio of earnings to fixed charges: ● earnings represent income before income taxes and fixed charges, and ● fixed charges represent the interest expense and the portion of rental expense which represents an appropriate interest factor. (b) The Company’s policy is to include interest expense on unrecognized tax benefits in income tax expense. Accordingly, such interest expense is not included in the computations of the ratio of earnings to fixed charges. (c) Other fixed charges consist of the interest factor in rentals. (d) Operating income for the year ended December 31, 2010 is presented after giving effect to (i)arestructuring charge of $87,108 and (ii) a charge of $24,860 relating to the amendment of Lazard’s retirement policy with respect to RSU awards.Excluding the impact of such items, the ratio of earnings to fixed charges would have been 3.95. (e) Operating loss for the year ended December 31, 2009 is presented after giving effect to (i) a restructuring charge of $62,550, (ii) the acceleration of amortization expense of $86,514 relating to the vesting of RSUs held by Lazard’s former Chairman and Chief Executive Officer as the result of his death in October 2009 and (iii) the acceleration of amortization expense of $60,512 relating to the accelerated vesting of the unamortized portion of previously awarded deferred cash incentive awards.Excluding the impact of such items, the ratio of earnings to fixed charges would have been 1.21. (f) Operating income for the year ended December 31, 2008 is presented after giving effect to a charge of $199,550 relating to the LAM Merger.Excluding the impact of such charge, the ratio of earnings to fixed charges would have been 2.49. 2
